TO BE PUBLISHED



               Supreme Court of Kentucky
                               2021-SC-0570-KB


JOHN DAVID INMAN                                                        MOVANT



V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                          RESPONDENT


                             OPINION AND ORDER

      On December 17, 2021, John David Inman (Inman), moved this Court for

the entry of an order suspending him from the practice of law for 30 days,

probated for one year with conditions, for violating SCR 3.130(8.4)(b), as

charged in KBA File No. 20-DIS-0246. Thereafter, the Kentucky Bar

Association (KBA) filed a response that they have no objection to the order as

requested. This Court hereby enters said 30 day suspension, probated for one

year with conditions, for violating SCR 3.130(8.4)(b).


                                 I. BACKGROUND

      Inman, KBA member number 95576, was admitted to practice law in the

Commonwealth on October 18, 2013. His address is 651 Comanche Trail,

Frankfort, KY 40601.
      On June 28, 2020, Inman and his former fiancée were involved in a

domestic dispute. She was treated at the hospital for bruising she received

around her left eye, she also claims to have temporarily lost consciousness.

Inman was arrested as a result. He was charged with Assault 4th Degree

(Domestic Violence) Minor Injury, a Class A Misdemeanor. Inman1 entered an

Alford plea to the assault charge on December 8, 2020. He was sentenced to

180 days in jail, suspended for 12 months on conditions that he pay restitution

and have no contact with the victim for a year. Inman provided the court with

proof of payment of restitution on May 11, 2021.

      As a result of his criminal action, Inman sought the help of a therapist

and he was diagnosed with Adjustment Disorder with a Specificity of Anxiety.

Inman’s mental health condition manifested itself in the form of hypervigilance

and extreme anxiety, resulting in him sometimes overreacting to non-dire

stressors and/or causing him to act irrationally. Inman has started therapy

and has been successful in developing healthier, more appropriate responses to

stressors.

      Inman was also having issues with alcohol. He started attending

Alcoholics Anonymous. He and his ex-wife reached an agreement, concerning

custody of their child, that Inman submit to monitoring of his blood alcohol

content twice daily for three months.




      1   Commonwealth v. Inman, Franklin District Court, Case No. 20-M-585.

                                          2
      Inman was diagnosed with adult onset Attention Deficit Hyperactivity

Disorder (ADHD), this also affected the anxiety and stress he experienced with

his Adjustment Disorder.

      Inman has been managing his conditions with daily prescribed

medication. He has noted a significant difference in his daily stress level, his

ability to be productive in his personal and professional settings. He also notes

significant changes in his ability to think and act more rationally.

      Inman agrees to also submit to an assessment with the Kentucky

Lawyers Assistance Program (KYLAP).


                                    II. CHARGES

      Count 1. Violation of SCR 3.130(8.4)(b) – “It is a professional misconduct

for a lawyer to . . . commit a criminal act that reflects adversely on the lawyer’s

honesty, trustworthiness or fitness as a lawyer in other respects.” Movant

admits his conduct violated this rule.


                                 III.        ANALYSIS

      In support of the 30 day suspension, the KBA cites Kentucky Bar Ass’n v.

Hemming 152 S.W.3d 865 (Ky. 2005). Hemming assaulted his mother and

caused minor injuries. He pled guilty to 4th degree assault and he was

sentenced to 12-month term of incarceration, 90 days to serve, the remainder

probated for two years of supervised probation. Hemming served his 90 days

in home incarceration, he also underwent 30 days of inpatient domestic

violence offender treatment, substance and alcohol evaluation and treatment,



                                         3
and a psychiatric evaluation and treatment. Hemming self-reported to the KBA

and expressed his regret and cooperation with the investigation.

      Inman also reported his conviction to KBA and has cooperated with the

investigation. The proposed one-year probation is the same length as in his

criminal case.

      Inman admits that he violated SCR 3.130(8.4)(b). Inman and the KBA

agree to an order suspending him from the practice of law for 30 days,

probated for one year with conditions.

      Therefore, the Court Orders:

      1.) Inman is hereby suspended from the practice of law for 30 days,

         probated for one year.

      2.) Inman is hereby ordered to pay all costs of these proceedings

         pursuant to SCR 3.450.

      3.) Inman shall not commit any crimes, including misdemeanors or

         felonies.

      4.) Inman shall not receive any disciplinary charges against him.

      5.) Within 10 days of the entry of this order, Inman must contact KYLAP

         to schedule an assessment, complete the assessment and comply with

         any recommendations made by KYLAP. Inman must also sign an

         authorization allowing Office of Bar Counsel (OBC) to directly

         communicate with and obtain information from the Director of KYLAP.

         Inman shall also provide quarterly reports to the OBC showing his




                                         4
   compliance with any terms and conditions set by KYLAP regarding his

   mental health assessment.

6.) Inman agrees that if he violates any terms of probation within one

   year of the date of the Court order, the KBA may file a motion with the

   Court requesting the issuance of a show cause order directing Inman

   to show cause, if any, why the 30-day suspension should not be

   imposed.

All sitting. All concur.

ENTERED: February 24, 2022.



                               ______________________________________
                               CHIEF JUSTICE




                                 5